After Remand from the Alabama Supreme Court

COBB, Judge.
This Court’s judgment in Pruitt v. State, 897 So.2d 402 (Ala.Crim.App.2003), in which we remanded this cause for the circuit court to vacate Pruitt’s conviction for felony driving under the influence and to adjudge him guilty of misdemeanor driving under the influence has been reversed by the Alabama Supreme Court. Pruitt v. State, 897 So.2d 406 (Ala.2002). Pursuant to the Supreme Court’s opinion, we affirm Pruitt’s conviction for felony driving under the influence.
AFFIRMED.
McMILLAN, P.J., and BASCHAB, SHAW, and WISE, JJ., concur.